Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
1.	This office acknowledges receipt of the following item(s) from the Applicant:
Information Disclosure Statement (IDS) was considered.
2.	Claims 2-24 are presented for examination.
Claim Objections
2.	Claims 11, 12 and 16 are objected to because of the following informalities:
Claim 11, line 3, “a second determinator” has been used without “a first determinator.” 
Claim Rejections - 35 USC § 112
3.	Claims 11-13, 15-20 and 22-24 are rejected under 35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 11-13 and 15-20, line 1, “the method” is unclear and confusing.  How does it relate to “a memory device” line 1 of claims 2 and 14, respectively? “The method” should be changed to –The memory device-- instead.
Claims 22-24, line 1, “The method” is unclear and confusing.  How does it relate to “a NAND memory structure” line 1 of claim 21? “The method” should be changed to –The NAND memory structure -- instead.
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 2-24 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10734049. Although the conflicting claims are not identical, they are not patentably distinct from each other because the examined application claim is either anticipated by, or would have been obvious over, the reference claims as follows: 
Claims 2-13 of the examined application are anticipated and the same scope of invention by claims 1-10 of the reference such as a memory device comprising: an array of memory cells comprising multiple blocks of memory cells, wherein individual blocks of memory cells include multiple respective sub-blocks of memory cells; a controller comprising control circuitry and configured to support 
Claims 14-20 of the examined application are apparatus claims but they encompass the same scope of invention as to that of method claims 11-18 of the reference. For example, all claims of the examined application are anticipated and the same scope of invention by all claims of the reference such as a memory device, comprising: an array of memory cells comprising multiple blocks of memory cells, wherein individual blocks of memory cells include respective rows and columns of sub-blocks of memory cells; a controller comprising control circuitry and configured to perform operations comprising: receiving a memory request in an apparatus; and executing the memory request in the apparatus, wherein the executing comprises: enabling multiple sub--blocks in a first block of memory cells to be accessed simultaneously in response to the memory request, while leaving other sub-blocks in the block of memory cells disabled for access, wherein the enabled sub-blocks are each in a respective row and column that does not include another enabled sub-block; accessing first data in a first sub-block of memory cells of the first memory block of a memory array; and accessing second data in a second sub-block of memory cells of the first memory block of the memory array at the same time that the first data is being accessed.
Claims 21-24 of the examined application are apparatus claims but they encompass the same scope of invention as to that of method claims 11-14 of the reference. For example, all claims of the 
6.	Claims 2-11 and 14-24 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10170169. Although the conflicting claims are not identical, they are not patentably distinct from each other because the examined application claim is either anticipated by, or would have been obvious over, the reference claims as follows: 
Claims 2-8 of the examined application are apparatus claims but they encompass the same scope of invention as to that of method claims 1-7 of the reference. For example, all claims of the examined application are anticipated and the same scope of invention by all claims of the reference such as a memory device comprising: an array of memory cells comprising multiple blocks of memory cells, wherein individual blocks of memory cells include multiple respective sub-blocks of memory cells; a controller comprising control circuitry and configured to support operations of the memory device; when the controller is operable to perform operations comprising: accessing a first sub-block of memory 
Claims 14-20 of the examined application are apparatus claims but they encompass the same scope of invention as to that of method claims 8-15 of the reference. For example, all claims of the examined application are anticipated and the same scope of invention by all claims of the reference such as a memory device, comprising: an array of memory cells comprising multiple blocks of memory cells, wherein individual blocks of memory cells include respective rows and columns of sub-blocks of memory cells; a controller comprising control circuitry and configured to perform operations comprising: receiving a memory request in an apparatus; and executing the memory request in the apparatus, wherein the executing comprises: enabling multiple sub--blocks in a first block of memory cells to be accessed simultaneously in response to the memory request, while leaving other sub-blocks in the block of memory cells disabled for access, wherein the enabled sub-blocks are each in a respective row and column that does not include another enabled sub-block; accessing first data in a first sub-block of memory cells of the first memory block of a memory array; and accessing second data in a second sub-block of memory cells of the first memory block of the memory array at the same time that the first data is being accessed.
Claim 21 of the examined application are apparatus claims but they encompass the same scope of invention as to that of method claims 8 and 12 of the reference. For example, all claims of the examined application are anticipated and the same scope of invention by all claims of the reference 
The examined application claims 9-11 are also obvious over the reference claim because the claim seems to differ from the reference in that the claimed invention of the examined application recites different types of memory cells while in the reference claims are silence. However, column 6, lines 45-49 of the reference discloses different types of memory cells.
Claims 12-13 and 22-24 are also rejected due to the rejection of its parent claim.
7.	Claims 2-11 and 14-21 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-6 and 5 or 8-13 and 14-17 of U.S. Patent No. 9779791. Although the conflicting claims are not identical, they are not patentably distinct from each other because the examined application claim is either anticipated by, or would have been obvious over, the reference claims as follows: 
Claims 2-11 of the examined application are anticipated and the same scope of invention by claims 1-6 or 8-13 of the reference such as a memory device comprising: an array of memory cells comprising multiple blocks of memory cells, wherein individual blocks of memory cells include multiple 
Claims 14-20 of the examined application are anticipated and the same scope of invention by all claims 14-17 of the reference such as a memory device, comprising: an array of memory cells comprising multiple blocks of memory cells, wherein individual blocks of memory cells include respective rows and columns of sub-blocks of memory cells; a controller comprising control circuitry and configured to perform operations comprising: receiving a memory request in an apparatus; and executing the memory request in the apparatus, wherein the executing comprises: enabling multiple sub--blocks in a first block of memory cells to be accessed simultaneously in response to the memory request, while leaving other sub-blocks in the block of memory cells disabled for access, wherein the enabled sub-blocks are each in a respective row and column that does not include another enabled sub-block; accessing first data in a first sub-block of memory cells of the first memory block of a memory array; and accessing second data in a second sub-block of memory cells of the first memory block of the memory array at the same time that the first data is being accessed.
Claim 21 of the examined application are anticipated and the same scope of invention by all claim 14 of the reference such as a NAND memory structure, comprising: multiple stacked arrays of memory cells, wherein the stacked arrays have multiple respective blocks of memory cells, wherein the 
Claims 12-13 and 22-24 are also rejected due to the rejection of its parent claim.
8.	Claims 2-11, 14-21 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-9 or 29 of U.S. Patent No. 8891305. Although the conflicting claims are not identical, they are not patentably distinct from each other because the examined application claim is either anticipated by, or would have been obvious over, the reference claims as follows: 
Claims 2--8 of the examined application are apparatus claims but they encompass the same scope of invention as to that of method claims 1-4 or 10 -13 or 29 of the reference. For example, all claims of the examined application are anticipated and the same scope of invention by all claims of the reference such as a memory device comprising: an array of memory cells comprising multiple blocks of memory cells, wherein individual blocks of memory cells include multiple respective sub-blocks of memory cells; a controller comprising control circuitry and configured to support operations of the memory device; when the controller is operable to perform operations comprising: accessing a first sub-block of memory cells and a second sub-block of memory cells at the same time, wherein the first and 
Claims 14-20 of the examined application are apparatus claims but they encompass the same scope of invention as to that of method claims 5-9 of the reference. For example, all claims of the examined application are anticipated and the same scope of invention by all claims of the reference such as a memory device, comprising: an array of memory cells comprising multiple blocks of memory cells, wherein individual blocks of memory cells include respective rows and columns of sub-blocks of memory cells; a controller comprising control circuitry and configured to perform operations comprising: receiving a memory request in an apparatus; and executing the memory request in the apparatus, wherein the executing comprises: enabling multiple sub--blocks in a first block of memory cells to be accessed simultaneously in response to the memory request, while leaving other sub-blocks in the block of memory cells disabled for access, wherein the enabled sub-blocks are each in a respective row and column that does not include another enabled sub-block; accessing first data in a first sub-block of memory cells of the first memory block of a memory array; and accessing second data in a second sub-block of memory cells of the first memory block of the memory array at the same time that the first data is being accessed.
Claim 21 of the examined application are apparatus claims but they encompass the same scope of invention as to that of method claim 5 and 9 of the reference. For example, all claims of the examined application are anticipated and the same scope of invention by all claims of the reference such as a NAND memory structure, comprising: multiple stacked arrays of memory cells, wherein the stacked 
The examined application claims 9-11 are also obvious over the reference claim because the claim seems to differ from the reference in that the claimed invention of the examined application recites different types of memory cells while in the reference claims are silence. However, column 6, lines 27-32 of the reference discloses different types of memory cells.
Claims 12-13 and 22-24 are also rejected due to the rejection of its parent claim.
Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless --
 (b) the invention was patented or described in a printed publication in this or a foreign country or in public use.
10.	 Claims 2-7, 9, and 14-20 are rejected under 35 U.S.C. § 102(b) as being anticipated by Nakamura et al. US Pub. No. 20070079056 (IDS).
	
As per claims 2-5, 9, 14, 16, and 19-20, Figs. 1 and 4 of Nakamura are directed to a memory device comprising: an array (24) of memory cells comprising multiple blocks (blocks, Fig. 5) of memory cells, wherein individual blocks of memory cells include multiple respective sub-blocks (c0-c7) of memory cells; a controller (22, Fig. 1, par. 29) comprising control circuitry and configured to support operations (par. 29) of the memory device; when the controller is operable to perform operations comprising: accessing (FIRST READDING OPERATION) a first sub-block (c0) of memory cells and a second sub-block (c1) of memory cells at the same time, wherein the first and second sub-blocks of memory cells are part of a first block (c0-c3) of memory cells, wherein the first and second sub-blocks within the first block are enabled to be accessed simultaneously (FIRST READDING OPERATION), and wherein the sub-blocks in a second block (c4-c7) of memory cells are not enabled to be accessed when the first and second sub-blocks of the first block are being accessed; and wherein the first sub-block (CLUSTER 0, BANK 0) of the block of memory cells and the second sub-block (CLUSTER 1, BANK 1) of the block of memory cells are not in the same row (CLUSTER) or the same column (BANK) of the block of memory cells.
	As per claims 6-7 and 18, Fig. 4 of Nakamura discloses further comprising simultaneously accessing additional sub-blocks (c2-c3) of the first block of memory cells with the first and second sub- blocks, wherein none (not including in the FIRST READDING OPERATION, Fig. 4) of the multiple simultaneously accessed sub-blocks is in a same row or column of the first block of memory cells as another simultaneously accessed sub-block.
	As per claim 15, paragraph 32 of Nakamura discloses wherein accessing the first data comprises writing the first data to memory cells of the first sub-block and wherein accessing the second data comprises writing the second data to memory cells of the second sub-block.
	As per claim 17, paragraph 2 of Nakamura discloses a NAND type flash memory but fails to disclose wherein accessing the first data comprises erasing the first data from memory cells of the first .
Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
12. 	Claims 8 and 21 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Nakamura et al. US Pub. No. 20070079056 (IDS) in view of Kim et al. US Pub. No. 20120230104.
	As per claim 8 and 13, Nakamura discloses all the subject matter except for wherein the multiple accessed sub-blocks of memory cells are in a three-dimensional array of memory cells. However, these limitations were well known in the art at the time the invention was made. For example, paragraph 98 of Kim discloses memory cells are in a three-dimensional array. It would have been obvious to a person of ordinary skill in the art at the time invention was made to modify Nakamura’s memory cells to structure in a three-dimensional array as taught by Kim in order to have a multi-layer array structure (par. 98).
	As per claim 21, the claim is rejected to the same rejection of claim 2 and claims 8-9 above.
13. 	Claims 10 and 11 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Nakamura et al. US Pub. No. 20070079056 (IDS) in view of Flynn et al. US Pub. No. 20120079175 (previous cited).
	Nakamura discloses all the subject matter except for wherein the array of memory cells is an array of dynamic random access memory cells (DRAM) or of phase change memory cells. However, these limitations were well known in the art at the time the invention was made. For example, 
14.	When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.
15.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the date of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02 (b)).
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI V HO whose telephone number is (571)272-1777.  The examiner can normally be reached 7:00 AM -- 5:30 PM from Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571) 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).